Title: To Benjamin Franklin from Dumas, 9 November 1780
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur
Lahaie 9e. Nov. 1780.
Son Exce. M. l’Ambr. de fce. [France], qui étoit allé accompagner Made. la Duchesse Son Epouse retournant en fce., est revenu. Il doit être parti pour Amsterdam. Je le saurai demain, Avant Son voyage, je lui avois fait ouverture de l’affaire de Saba, & des papiers que vous m’avez envoyés à ce sujet. Il est disposé à interposer ses bons offices dans cette affaire. Ainsi, dès que vous m’aurez envoyé la Lettre pour Leurs H. pp., ouverte à cachet volant, je la lui ferai voir, ainsi qu’à notre Ami; & je me conduirai en conséquence de leurs directions. Vous verrez, Monsieur, par la feuille ci-jointe, comment on en agit avec Mr. Lns. Je tiens ces Extraits de Mr. Adams, qui m’en garantit la véracité & l’exactitude. Je ne puis encore me consoler de sa capture, tant pour les affaires en géneral, que pour lui & pour moi en particulier. L’arrangement du Sécrétariat en Ma faveur, m’auroit rendu heureux & tiré de toutes mes peines, qui Sont cruelles. Ce n’est point l’ambition, ni une avidité sordide qui les rend telles, mais deux circonstances où je me trouve pour le Service Américain, & de l’une desquelles les 500 £. st. attachés au Sécrétariat qui m’étoit destiné, m’auroit Sûrement tiré en 2 ans de temps ou environ, par les Epargnes que j’aurois faites Sur cette somme, en acquittant une Hypotheque de 300 £. St que j’ai dû mettre Sur une petite terre destinée à servir de derniere ressource à ma famille en cas de malheur: l’autre dépend plus de la grace de Dieu, c’est la santé d’une personne qui m’est & doit m’être infiniment chere, & qui a excessivement souffert depuis quelque temps;— Mais rompons là-dessus. Je n’ai d’autre but, en vous en parlant, que de me Soulager un instant, par la douceur qu’il y a de verser ses peines dans un sein amical. Je vis à présent dans l’espoir que Mr. Searle m’a donné, d’écrire en Amérique pour qu’il soit pourvu à mon sort de quelque maniere équivalente, le plutôt possible. Daignez, Monsieur, écrire de-même.
Je regarde l’affaire des Papiers de Mrs. Lee & Stockton, comme finie ici, après la démarche vigoureuse de la Ville d’Amstm. Le gd. Fr. & notre Ami, disent à présent qu’il n’y a pas de mal que cette affaire Soit arrivée. Cela est vrai, sans doute, dans le sens qu’ils l’entendent: mais cela ne peut l’être quant aux intérêts politiques de l’Ame. ici; & l’éclat que cela a fait, rend ma marche & ma contenance beaucoup plus délicate qu’elle ne l’étoit. La démarche de Mr. Lee, il y a 2 ans, étoit prématurée & imprudente. Si j’avois voulu me contenter de Si peu de chose, j’aurois pu l’obtenir longtemps avant lui. Faute de lumieres suffisantes, il s’est fait une illusion, qu’il a fait valoir en Ame. comme quelque chose de réel. Vous vous apperçutes fort bien, Monsieur, dès-lors, de son illusion: mais il n’a tenu compte de votre sentiment, est allé son chemin dans ses Dépêches en Ame., & n’a fait que de la mauvaise besogne, en gâtant la mienne.
Je compte de partir Vendredi pour Amsterdam, où toutes sortes de bonnes raisons m’appellent depuis longtemps; Je ne puis plus différer d’y aller, & d’y passer quelques jours. J’y verrai Mrs. [torn: Searle?] & Adams.

Je Suis pour toujours avec le plus respectueux attachement Monsieur, Votre très-humble, obéisst. & fidele serviteur
ÐUMAS

Je viens de voir Son E. Mr. l’Ambr. Il n’ira que la semaine prochaine à Amst. Ce que j’ai dit dans la Lettre, qu’il interposera ses bons offices dans l’affaire de Saba, doit s’entendre personnellement, & non officiellement. En un mot, il me dirigera avec notre Ami; ce qui est à propos & nécessaire, après l’éclat Si recent qu’ont fait les papiers de Mrs Lee & Stocton, & la mauvaise humeur que les derniers s[ur]tout ont donnée à un gd. persge.
Passy à Son Exce. Mr. B. Franklin

 
Addressed: à Son Excellence / Monsieur B. Franklin, Esqr. / Min. Plenipe. des E. U. / &c. / Passy./.
